Dismissed and Memorandum Opinion filed July 3, 2007







Dismissed
and Memorandum Opinion filed July 3, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00502-CR
NO. 14-07-00503-CR
____________
 
BRYAN KEITH CALHOUN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
176th District Court
Harris County, Texas
Trial Court Cause Nos. 1070055
& 1070054
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered guilty pleas to aggravated sexual assault of a child and sexual assault
of a child.  In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on May 7, 2007, to confinement for
five years in the Institutional Division of the Texas Department of Criminal
Justice in each case, with the sentences to be served concurrently.  Appellant
filed a pro se notice of appeal for both cases.  We dismiss the appeals.  




The
trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and the defendant
has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R.
App. P. 25.2(d).  The records support the trial court=s certification.  See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July 3,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b)